Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
. Non-Final Rejection 
The Status of Claims:
Claims 1-13 are pending. 
Claims 1-7, 9-13 are rejected. 
Claim 8 is objected. 

DETAILED ACTION
1. 	Claims 1-13 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is of 17/070,385 10/14/2020 PAT 11401541, 
which is a continuation of 16/095,444 10/22/2018 PAT 10844412, which is a 371 of PCT/EP2017/059327 (04/20/2017), which has foreign priority documents EPO PCT/2016/058987 (04/22/2016) and EPO PCT/2016/058997 (04/22/2016) which are not in file.  
    Drawings
3.         The drawings filed on 2/25/2022 are accepted by the examiner. 
        IDS
4.          The IDS filed on 2/25/2022 have been reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, 


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



5.	Claims 1, 6-7, 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,844,412 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because of  the differences in the scope of the invention between them.
 The Claims 1-2, 4-9  of U.S. Patent No. 10,844,412 B2 describes the followings:

    PNG
    media_image1.png
    939
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    107
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    646
    746
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    381
    729
    media_image4.png
    Greyscale

Similarly, the current claims 1,  6-7, 9-13 disclose the followings as shown below:

1.	A solid form containing (-)-Ambrox of the formula (I) 
    PNG
    media_image5.png
    78
    328
    media_image5.png
    Greyscale
and containing less than 5% by weight of any of the compounds II, Ill or IV
6. A method of preparing the solid form according to Claim 1 wherein the solid form of (-)-Ambrox is formed by a bioconversion process, said method comprising the steps of: I) forming crystalline (-)-Ambrox in a bioconversion medium by means of a biocatalytic process; and II) separating the crystalline (-)-Ambrox from the bioconversion medium; wherein the bioconversion process is an enzyme-catalyzed cyclization of homofarnesol comprising a mixture of 7E,3E and 7E,3Z geometric isomers of homofarnesol, wherein the cyclization reaction is carried out in the presence of an SHC biocatalyst capable of bioconverting homofarnesol to (-)-Ambrox.  
7. The method according to claim 6, wherein the separation step is a filtration step, a decantation step, or a combination of both a filtration step and a decantation step.  
8. The method according to claim 6, wherein prior to the separation step, the bioconversion medium is heated to a temperature of at least 55*C to melt the crystalline (-)-Ambrox; and thereafter slowly cooled in order that the (-)-Ambrox is recrystallized from the bioconversion medium.  
9. The method according to claim 6, wherein the recovered crystals of (-)-Ambrox are solubilized in a solvent, and the solution filtered through a sub-micron filter to remove any residual particulate material that was present in the bioconversion medium, before being rendered in solid form by removing the solvent by evaporation or recrystallization.  
10. The method according to claim 6, wherein the enzyme is a wild-type squalene hopene cyclase, or a variant of the wild-type squalene hopene cyclase.  
11. The method according to claim 6, wherein the crystals are washed with water, water-miscible solvents or mixtures thereof.  
12. The method according to claim 6, wherein recovery of the (-)-Ambrox is achieved by its mechanical removal from a filter or decanter apparatus or belt filter, collection and drying.  
13. The method according to claim 6, wherein the solution of the solubilised (-)-Ambrox crystals is contacted with a bleaching agent.

However, the instant claims differ from the U.S. Patent No.10,844,412 B2 in that the claimed method of preparing a solid  form of (-)-Ambrox of  the formula (I) does not specify  X-ray diffraction pattern,  crystal average diameter ,and crystal length , and chromaticity coordinates unlike the claims of  the U.S. Patent No.10,844,412 B2
Even so, those limitations can be removed from the current claims  in order to broad up the scope of the claimed invention. Furthermore,  it is reasonable for the skilled artisan in the art to modify the method claim so as to  emphasize the particular aspect of the invention.  Moreover, removing or rearranging the limitations of the claims can  be considered as a obvious variation of the claimed invention ; there is very little difference as to the patentable distinction.
So, it would have been obvious to the skilled artisan in the art to be motivated to remove the characteristics of  the claimed solid  form of (-)-Ambrox
so as to broaden up the scope of the  current claimed invention. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.


Claim Rejections - 35 USC § 102

2113 Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATION OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS

“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 77 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive prereacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



	
6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Hayase et al (JP 2009060799)

Hayase et al discloses a method for producing (-)-AMBROXAN (R) from homofarnesol that uses SHC (squalene-hopene cyclase) in the followings:.

    PNG
    media_image6.png
    140
    1296
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    178
    1343
    media_image7.png
    Greyscale

(see page 1, paragraphs#0002-0003)

    PNG
    media_image8.png
    326
    1205
    media_image8.png
    Greyscale

(see page 8, example 1) 
Regarding the limitation of less than 2 or 3 or 5% by weight of any of the compounds II, Ill or IV, the L-ambrox compound of the prior art may or may not contain any of those compounds or its stereoisomers because the meaning of the limitation of less than 2 or 3 or 5% by weight of any of the compounds can be interpreted as the lack of the presence of those compounds. This is identical with the claims. 

7.	Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated clearly  by  Asanuma et al (EP  0550889 A1).
Asanuma et discloses. (-)-3a,6,6,9a-tetramethyl-dodecahydronaphtho[2, 1-b ]-furan (hereinafter "L-ambrox") represented by Formula (1):

    PNG
    media_image9.png
    259
    643
    media_image9.png
    Greyscale

which is an important perfumery substance having an excellent aroma of an amber. (see page 2 , lines 5-18).
Regarding the limitation of less than 2 or 3 or 5% by weight of any of the compounds II, Ill or IV, the L-ambrox compound of the prior art may or may not contain any of those compounds or its stereoisomers because the meaning of the limitation of less than 2 or 3 or 5% by weight of any of the compounds can be interpreted as the lack of the presence of those compounds. This is identical with the claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guenin et al (US 6,180,121) in view of Hayase et al (JP 2009060799).
Applicant claims the followings:
4. A perfume composition comprising (-)-Ambrox of the formula (I) at least one other perfume ingredient, and olfactory acceptable amounts of one or more of the compounds II, Ill or IV    
5. A household care, personal care, laundry care or air care composition comprising the perfume composition according to claim 4.  

Determination of the scope and content of the prior art
Guenin et al teaches fragrance enhancing compositions which are capable of controlling malodor from a human body to a significant extent thereby reducing the overall amount of fragrance required to achieve a satisfactory cosmetic product, especially an underarm product.
The Green Deo-Key fragrance can be used in an amount of from 25-27% of the total fragrance component (which is greater than the specifically described 2.60-14.50 amount), provided that the ratios of the individual ingredients are maintained in the same ranges as described for the 2.60-14.50 composition).

    PNG
    media_image10.png
    369
    653
    media_image10.png
    Greyscale

(see col. 7 ,lines 30-42)

The current invention, however, differs from the prior art in that the claimed olfactory acceptable amounts of one or more of the compounds II, Ill or IV is unspecified in the prior art.

Hayase et al discloses a method for producing (-)-AMBROXAN (R) from homofarnesol that uses SHC (squalene-hopene cyclase) in the followings :.

    PNG
    media_image6.png
    140
    1296
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    178
    1343
    media_image7.png
    Greyscale

(see page 1, paragraphs#0002-0003)

    PNG
    media_image8.png
    326
    1205
    media_image8.png
    Greyscale

(see page 8, example 1)

Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied art is that the
applied Guenin et al art does not expressly teach the claimed olfactory acceptable amounts of one or more of the compounds II, Ill or IV. The deficiency of the Guenin et al is cured by the Hayase et al.

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims 4-5,  with respect to the lack of disclosing the olfactory acceptable amounts of one or more of the compounds II, Ill or IV, Hayase et al does mention that the existence of the optical isomer of (+)-ambroxan which has a weak woody odor. (see page 1, a paragraph#0003). Furthermore, Guenin et al discloses deodorant compositions containing 3aR-(3a,alpha,5a,alpha,9a,beta,9b, beta) )-dodecahydro-3a,6,6,9 a-tetrarneth ylnaphthto(2,1-b) furan (see col. 2 ,lines 62-65 ). Therefore, if the skilled artisan in the art had desired to develop a fragrance composition containing a weak woody odor and a typical amber odor,  it would have been obvious to the skilled artisan in the art to be motivated to incorporate  the teaching of Hayase et al into the Guenin’s fragrance enhancing compositions capable of controlling malodor from a human body. This is because the skilled artisan in the art would expect such combined compositions  to be feasible and successful and that is within the purview of the skilled artisan in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Guenin et al expressly discloses deodorant compositions containing 3aR-(3a,alpha,5a,alpha,9a,beta,9b, beta) )-dodecahydro-3a,6,6,9 a-tetrarneth ylnaphthto(2,1-b) furan (see col. 2 ,lines 62-65 ) and other perfume ingredient ,such as vanillin, (see col. 7, lines 30-34) which are capable of controlling malodor from a human body.  Similarly, Hayase et al does mention that the existence of the optical isomer of (+)-ambroxan having a weak woody odor. (see page 1, a paragraph#0003).  Both prior art are commonly in a close relationship between   Ambroxan compound and its optical isomer for using them as fragrance.
Hayase et al does indicate that the optical isomer of (+)-ambroxan has the weak woody odor, while (-)-ambroxan has the typical amber odor. (see page 1, a paragraph#0003).Therefore, if the skilled artisan in the art had desired to develop the new deodorant composition containing the  weak woody odor in addition to the typical amber odor of a fragrance,  it would have been obvious to the skilled artisan in the art to be motivated to incorporate  the teaching of Hayase et al into the Guenin’s fragrance enhancing compositions capable of controlling malodor from the human body. This is because the skilled artisan in the art would expect such combined compositions  to be feasible and successful and that is within the purview of the skilled artisan in the art.



 Conclusion

Claims 1-7, 9-13 are rejected. 
Claim 8 is objected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        11/11/2022